NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Notice of Allowance in response to the Amendment/Remarks filed on 04/28/2021.  Claims 1-4 remain in the Application, with independent Claims 1-3. 

Continuity/ Priority Information 
The present Application 16559970, filed 09/04/2019 is a continuation of 15443464, filed 02/27/2017, now U.S. Patent No. 10,447,311, which is a continuation of 15063865, filed 03/08/2016, now U.S. Patent No. 9,621,192, which is a continuation of 14752062, filed 06/26/2015, now U.S. Patent No. 9,319,071, which is a continuation of 14115760, filed 11/05/2013, now U.S.  Patent No. 9,100,049, which is a national stage entry of PCT/JP2012/003264, filed 05/18/2012, and claims foreign priority to EP11004127.4, filed 05/18/2011.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,447,311, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a bit interleaving method for interleaving bits of a codeword generated by coding, as recited among other limitations in the independent Claims 1-3, “applying a bit permutation process to the codeword made up of N cyclic blocks each consisting of Q bits, to reorder the bits of the codeword in accordance with a bit permutation rule defining a reordering of the bits... 
wherein N is not a multiple of M, the bit permutation rule is a rule for applying column-row permutation of writing the Q bits in each of N'= N - X cyclic blocks of the N cyclic blocks in a row direction to a row among M rows of a matrix and reading in a column direction, where X is a remainder of N divided by M". 
 Consequently, Claims 1-4 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 6, 2021
Allowability Notice 20210506
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov